DAVIDSON, Commissioner.
This is a conviction for keeping a bawdy house; the punishment, a fine of $200 and twenty days in jail.
*789There is no showing that appellant is at liberty upon appeal bond or recognizance, or that she is confined in jail pending this appeal; as required. Locke v. State, 154 Tex.Cr.R. 104, 225 S.W.2d 179; Brackeen v. State, 154 Tex.Cr.R. 98, 225 S.W.2d. 180; Milstead v. State, Tex.Cr.App., 262 S.W.2d 712.
In the absence of such a' showing, the appeal is dismissed.
Opinion approved by the court.